PER CURIAM.
Norman Alexander Reid appeals his conviction for first degree murder and other offenses. Assuming for present purposes that defendant-appellant Reid was asked a cross-examination question which impermissibly revealed a prior bad act, the motion for mistrial was properly denied. The matter could reasonably have been addressed by a curative instruction, which the trial court offered. See Sullivan v. State, 303 So.2d 632, 635 (Fla.1974). More to the point, any possible harm to the defendant was dispelled by the defense cross-examination of the defendant’s girlfriend regarding the prior bad act.
Affirmed.